Citation Nr: 1213844	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-11 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected coronary artery disease.

2.  Entitlement to an initial compensable evaluation for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to September 1982, and from July 2000 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran's service-connected coronary artery disease is not shown to have been productive of a workload of 7 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

2.  The Veteran's service-connected hypertension is not shown to be productive of diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with required continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for service-connected coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7005 (2011). 

2.  The criteria for an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7101 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluations

The Veteran asserts that he is entitled to increased initial evaluations for his service-connected coronary artery disease, evaluated as 10 percent disabling, and his service-connected hypertension, evaluated as noncompensable (0 percent disabling). 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 ; 38 C.F.R. § Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In August 2008, the RO granted service connection for coronary artery disease, evaluated as noncompensable, with an effective date for service connection of July 1, 2008.  The RO also granted service connection for hypertension, evaluated as noncompensable, with an effective date for service connection of July 1, 2008.  The Veteran appealed the issues of entitlement to initial compensable evaluations.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In April 2010, the RO granted the claim for an increased initial evaluation for coronary artery disease, to the extent that it granted a 10 percent evaluation, with an effective date of July 1, 2008.  Since this increase did not constitute a full grant of the benefits sought, the increased initial rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Veteran is appealing the original assignment of disability evaluations following awards of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

With regard to the histories of the disabilities in issue, see 38 C.F.R. § 4.1 (2011), the Veteran's service treatment reports show that in November 2007, the Veteran reported that he had been diagnosed with high blood pressure.  In February 2008, the Veteran was hospitalized in a private facility, the Northeast Methodist Hospital (NMH), with complaints of chest pain.  The reports note that he had a history of high blood pressure "with systolic more than 200."  Examination upon arrival showed blood pressure of 163/98, later recorded as 120/80.  The diagnoses included uncontrolled hypertension.  Reports from the Wilford Hall Medical Center (WHMC), dated in May 2007, show that the Veteran was noted to have a history of hypertension, and that he was monitored for palpitations.  His blood pressure was 152/89.  An echocardiogram showed LVEF (left ventricular ejection fraction) of 60-65 percent.  The relevant diagnoses were "hypertension (systemic)," and palpitations.  In February 2008, the Veteran reported having chest pain, and underwent cardiac catheterization.  The reports note an visually estimated ejection fraction of 60 to 65 percent, and a planimetered ejection fraction of 67 percent.  Blood pressure was 112/72.  The diagnosis was non-obstructive coronary artery disease.  In addition, in February 2008, the Veteran was afforded a VA pre-discharge examination.  The Veteran reported a 7-year history of hypertension, and that he had been taking Lisinopril for six months with good response and no side effects.  On examination, his blood pressure was 110/60 (three identical readings).  There was no evidence of congestive heart failure, cardiomegaly, or cor pulmonae.  There was no hypertensive heart disease.  A chest X-ray was within normal limits.  An EKG (electrocardiogram) was within normal limits.  The relevant diagnoses were hypertension, and coronary artery disease.  The report notes a history of moderate left anterior descending artery disease.  

A.  Coronary Artery Disease

The RO has evaluated the Veteran's service-connected coronary artery disease as 10 percent disabling.  

Under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005, arteriosclerotic heart disease (coronary artery disease) warrants a 10 percent rating with documented coronary artery disease resulting in: Workload of greater than 7 MET's but not greater than 10 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required. 

A 30 percent rating is assigned for a workload of greater than 5 MET's but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

The only relevant post-service medical evidence is found in a VA examination report, dated in April 2009, and an addendum.  The report notes that there was no congestive heart disease, and no hypertensive heart disease, and that there was no history of myocardial infarction.  The diagnosis was non-obstructive coronary artery disease.  

In an addendum, dated in December 2009, the examiner stated that the Veteran's estimated METS was 9, and that his non-obstructive coronary artery disease had not reached a degree to cause any symptoms or require treatment or medication, other than the lipid-lowering medication Lipitor.  He was asymptomatic, and he was able to perform the required military PT (physical training) requirements without difficulty.  The examiner clarified a typographical error in the original April 2009 examination report, and stated that the Veteran does not have any functional impairment, as indicated by his having no treatment, or obstruction, using no medication, and having no symptoms.  

The Board finds that the criteria for an initial 30 percent evaluation have not been met.  There is no competent evidence to shows that the Veteran had a workload of 7 METs or less, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  DC 7005.  Accordingly, the preponderance of the evidence is against the claim for an initial evaluation in excess of 10 percent, and the claim must be denied. 


B.  Hypertension

With regard to the claim for an initial compensable evaluation for hypertension, the RO has evaluated the Veteran's hypertension under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under DC 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

The Board finds that an initial compensable evaluation is not warranted for the Veteran's hypertension.  The Veteran is shown to be taking Lisinopril for control of  his symptoms.  With regard to his history, although a NMH report, dated during service, notes a history of high blood pressure "with systolic more than 200," those actual readings are not of record, and the reports showed blood pressure readings of 163/98, and 120/80.  In addition, the Board points out that a blood pressure reading from another private health care provider were 112/72 (May 2007) and 152/89 (February 2008).  Furthermore, the only blood pressure readings dated after the effective date for service connection, i.e., July 1, 2008, are found in the Veteran's April 2009 VA examination report.  This evidence shows that his blood pressure readings were 123/85, 127/85, and 122/86.  Therefore, the evidence does not show that the Veteran has diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

C.  Conclusion

In deciding the Veteran's increased initial evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126. 

The Board does not find evidence that either of the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the effective date of service connection to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  

In reaching these decisions, the Board has considered the written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403   (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issues, and that it outweighs the lay statements.  Accordingly, the Veteran's claims must be denied. 

In reaching these decisions, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2011).  However, where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded a VA examination.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


